This action was commenced by plaintiff in the Municipal Court of the city of Los Angeles. The complaint contained two causes of action. The first count was for the recovery of the sum of $620 upon an alleged indebtedness for certain goods, wares, merchandise and labor, and the second count was for the recovery of the same sum of $620 upon an alleged account stated.
Plaintiff had judgment in his favor and defendant appealed to the Superior Court of Los Angeles County. The appeal before us is by defendant on June 23, 1927, from the judgment of the Superior Court affirming the judgment of the Municipal Court.
The record discloses that the causes of action arose, if at all, within the county of Los Angeles.
[1] This appeal must be dismissed upon the ground that this court is now without jurisdiction to proceed further in the case. The law applicable hereto is fully set forth in the decision inBerg v. Traeger,* (Cal.App.) [285 P. 332], this day filed by this court.
The appeal to this court is dismissed.
Conrey, P.J., and Houser, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 8, 1930, and the following opinion then rendered thereon:
THE COURT.
All points and citations in support thereof by appellant in his petition for rehearing herein are fully covered by Berg v.Traeger,* (Cal.App.) [285 P. 332], and the order denying petition for rehearing therein this day filed.
The order of dismissal heretofore filed herein is modified to the extent that each party shall bear his own costs on appeal.
Upon the authority of Berg v. Traeger, supra, the petition for rehearing is denied.
* REPORTER'S NOTE: The Supreme Court granted a hearing in the case of Berg v. Traeger on April 7, 1930. The opinion of the Supreme Court, rendered on September 26, 1930, is reported in 210 Cal. *Page 743